DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
According to paper filed March 30th 2022, claims 1-20 are pending for examination with a September 15th 2020 priority date under 35 USC §119(e).
By way of the present Amendment, claims 1-8, 11, 14-16, and 18-20 are amended. No claim is added or canceled. Claim rejections under 35 USC §112(a) & (b) are withdrawn.

Specification Objections
Specification is objected to because of the following informalities:  Paragraph [004] line 6 of the Specification of the present application contains a typo: “environment hove not effectively been created to facilitate collaboration and do not”. Correction is required.  Appropriate correction is required.
	Amendments made to Specification dated March 30th 2022 is not entered.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8, 11, 14-15, and 18-19 are rejected under 35 U.S.C. §103 as being unpatentable over Veeramani et al. (US 2018/0284982), hereinafter Veeramani, and further in view of Malecki (US 2022/0053218), hereinafter Malecki.

Claim 1
“generating, by the XR device, an artificial reality environment of the XR device, wherein the generating step includes tracking a real-world position of a real-world keyboard and presenting a corresponding model keyboard of the real-world keyboard at a location in the artificial reality environment that accords with the real-world position of the real-world keyboard such that user movements in relation to the model keyboard correspond to keystrokes to the real-world keyboard” Veeramani [0047] discloses “provide a VR runtime routine to render a 3D representation of the actual keyboard/mouse model that a user has setup...” and Veeramani [0053] discloses “wide-angled camera on the periphery of the HMD may start tracking the user’s hand, fingers, and any real input device that the user may be interacting with”;

“obtaining, by the XR device and based on input from the real-world keyboard, authorization for streaming computer output from a computer into the artificial reality environment of the XR device, wherein the computer is other than the XR device, and wherein the computer is connected to the real-world keyboard” Veeramani [0047] discloses “provide a VR runtime routine to render a 3D representation of the actual keyboard/mouse model that a user has setup” and Veeramani [0079] discloses “GPE 410 couples with a command streamer 403, which provides a command stream to the GPE 3D and media pipelines”:
 
“in response to obtaining the authorization, receiving into the artificial reality environment a stream of the computer output from the computer; and providing, by the XR device, a display, in the artificial reality environment, based on the received stream of the computer output” Malecki [0036] discloses “[t]he live video transmitted by viewer device 108 is encoded and streamed based on the authorized user device as per the profile of the user … the viewer device 108 may detect the user device 106 in real-time, and encode the live stream accordingly. The user device 106 can be a personal computer, handheld computing device”.

Veeramani and Malecki disclose analogous art. However, Veeramani does not spell out the “providing a display based on the received stream of the computer output” as recited above. Said feature is disclosed in Malecki. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Malecki into Veeramani to enhance its streaming functions.

Claim 2
“wherein the obtaining authorization for streaming the computer output into the artificial reality environment comprises: receiving a command from a user interacting in the artificial reality environment” Veeramani [0053] discloses “wide-angled camera on the periphery of the HMD may start tracking the user’s hand, fingers, and any real input device that the user may be interacting with”:

“in response to receiving the command, sending a streaming request to the computer, wherein the streaming request causes the computer to request authorization such that one or more keystrokes to the real-world keyboard are routed as a response to the authorization request; and notifying the user to provide an interaction with the real-world keyboard to authorize the streaming” Malecki [0036] discloses “[t]he live video transmitted by viewer device 108 is encoded and streamed based on the authorized user device as per the profile of the user … the viewer device 108 may detect the user device 106 in real-time, and encode the live stream accordingly. The user device 106 can be a personal computer, handheld computing device”

Claim 3
“wherein the notifying the user to provide the interaction with the real-world keyboard includes displaying an instruction to perform a single keystroke on the real-world keyboard” Malecki [0038] discloses “a virtual seat graphical user interface (GUI) to allow the user to view a live event and interact with an event viewer device placed at the venue”.
	The claimed feature of “notifying the user to provide the interaction with real-world keyboard” is inherently disclosed in the interactive graphical user interface of Malecki, e.g., a re-confirmation type of output on display screen prompting a OK or Cancel response from an end user.

Claim 4
“wherein the obtaining authorization for streaming computer output is performed by interfacing with an application installed on the computer which provides the computer output: wherein the application configures the computer to output to multiple displays; and wherein the stream of the computer output includes the output from the computer to the multiple displays” Malecki [0038] discloses “[t]he device viewer application 1060 is used to directly control the viewer device 108. … the user device 106 receives the audio and video stream from the live event at the venue, respectively”.

Claim 6
“wherein the stream of the computer output includes multiple streams, each stream corresponding to a different application or window on the computer which provides the computer output; and wherein the display based on the stream of the computer output comprises providing separate virtual displays for at least two of the multiple streams” Malecki [0038] discloses “[t]he device viewer application 1060 is used to directly control the viewer device 108. … the user device 106 receives the audio and video stream from the live event at the venue, respectively” and Malecki [0039] discloses “[t]he device viewer application 1060 can be downloaded from a play store, such as the Google Play store”.
	The claimed feature of “multiple streams … each stream corresponding to a different application” is inherently disclosed in the downloading applications of Malecki, e.g., there are more than one application in Google Play store. 

Claim 8
“wherein the obtaining authorization for streaming computer output is performed by interfacing with an application installed on the computer which provides the computer output: wherein the method further comprises receiving, from the application, configuration data specifying an angle of a screen attached to the computer; and wherein the providing the display includes displaying a virtual computer screen, in the artificial reality environment, at an angle based on the angle of the screen attached to the computer” Veeramani [0053] discloses “wide-angled camera on the periphery of the HMD may start tracking the user’s hand, fingers, and any real input device that the user may be interacting with”.

Claim 11
Claim 11 is rejected for the similar rationale given for claim 1.

Claim 14
“wherein the stream of the computer output is a stream depicting a single window, selected by a user, from among multiple windows on the computer that originated the computer output” Malecki [0038] discloses “[t]he device viewer application 1060 is used to directly control the viewer device 108. … the user device 106 receives the audio and video stream from the live event at the venue, respectively” and Malecki [0039] discloses “device viewer application 1060 can be downloaded from a play store, such as the Google Play store”.
Claim 15
Claim 15 is rejected for the rationale given for claim 2.

Claims 18-19
Claims 18-19 are rejected for the rationale given for claims 1 and 6 respectively.

Claims 5, 7, 10, 16, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Veeramani et al. (US 2018/0284982), hereinafter Veeramani, in view of Malecki (US 2022/0053218), hereinafter Malecki, and further in view of Scavezze et al. (US 2013/0335405), hereinafter Scavezze.

Claim 5
“wherein the obtaining authorization for streaming computer output is performed by interfacing with an application installed on the computer which provides the computer output; and wherein the method further comprises receiving, from the application, configuration data for a display connected to the computer, the configuration data comprising one or more of: resolution, refresh rate, size, or any combination thereof” Scavezze [0095] discloses “data may be refreshed at a rate of 60 Hz, though it may be refreshed more often or less often in further embodiments”.

Veeramani, Malecki, and Scavezze disclose analogous art. However, Veeramani does not spell out the “refresh rate” as recited above. Said feature is disclosed in Scavezze. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Scavezze into Veeramani to enhance its streaming functions.

Claim 7
“wherein the stream of the computer output is provided with a first refresh rate; wherein a first mouse pointer is removed from the stream of the computer output; and wherein the method further comprises: receiving a mouse position with a second refresh rate that is more frequent than the first refresh rate; and rendering a second mouse pointer over the display based on the received mouse position” Scavezze [0095] discloses “data may be refreshed at a rate of 60 Hz, though it may be refreshed more often or less often in further embodiments”.

Claim 10
“wherein the stream of the computer output has a first screen size; and wherein the method further comprises adjusting the stream of the computer output to fit a virtual screen, in the artificial reality environment, with a size different from the first screen size” Scavezze [0095] discloses “data may be refreshed at a rate of 60 Hz, though it may be refreshed more often or less often in further embodiments”.

Claims 16 & 20
Claims 16 and 20 are each rejected for the rationale given for claim 7.

Claims 9, 12-13, and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Veeramani et al. (US 2018/0284982), hereinafter Veeramani, in view of Malecki (US 2022/0053218), hereinafter Malecki, and further in view of Oh et al. (US 2019/0394444), hereinafter Oh.

Claim 9
“wherein the stream of the computer output is a stream of a single display screen; and wherein the providing the display includes: segmenting the stream of the single display screen into multiple virtual displays; and displaying each of the virtual displays separately in the artificial reality environment” Oh [0141] discloses “packed pictures (D) may be encoded as coded images (Ei) or a coded video bitstream (Ev). … a sequence of an initialization segment and media segments for streaming”.

Veeramani, Malecki, and Oh disclose analogous art. However, Veeramani does not spell out the “segmenting the stream” as recited above. Said feature is disclosed in Oh. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said
feature of Oh into Veeramani to enhance its streaming functions.

Claim 12
“wherein the stream of the computer output is a stream of encoded video” Oh [0141] discloses “packed pictures (D) may be encoded as coded images (Ei) or a coded video bitstream (Ev).

Claim 13
“wherein the stream of the computer output is a stream of instructions that, when executed, define a visual user interface” Oh [0141] discloses “packed pictures (D) may be encoded as coded images (Ei) or a coded video bitstream (Ev).

Claim 17
Claim 17 is rejected for the rationale given for claim 9.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on some references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant fails to submit specific arguments to traverse the cited Scavezze and Oh references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; Rightfax number is (571) 273-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175